Citation Nr: 0114801	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  96-11 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death for burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
December 1974.  He died in August 1995.  The veteran is the 
appellant's brother.

This appeal initially came to the Board of Veterans' Appeals 
(Board) from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

This matter was the subject of Board remands in December 1998 
and March 2000.


FINDINGS OF FACT

1.  The official certificate of death shows that the veteran 
died in August 1995 at the age of 41 with the cause of death 
reported as acute and chronic liver failure.  

2.  At the time of his death service connection was in effect 
for bipolar disorder, evaluated as 70 percent disabling.

3. The veteran's chronic alcoholism was causally related to 
the service-connected bipolar disorder.

4. The liver disorder was proximately due to the service-
connected alcoholism.

5.  The veteran's service-connected disorders were causally 
related to the veteran's death.


CONCLUSIONS OF LAW

1.  Alcoholism was proximately due to or the result of the 
veteran's service-connected bipolar disorder.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R.§§ 3.102, 3.310(a) 
(2000).

2.  The liver disorder was proximately due to or the result 
of the veteran's service-connected alcoholism.  38 U.S.C.A. § 
1110 (West 1991 & Supp. 2000); 38 C.F.R. 3.310(a) (2000).

3.  The service connected disorders caused or contributed 
substantially or materially the veteran's death for the 
purpose of burial benefits.  38 U.S.C.A. §§ 1310, (West 
1991); 38 C.F.R. § 3.312 (2000). 


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Background

The official certificate of death shows that the veteran died 
in August 1995 at the age of 41 with the cause of death 
reported as acute and chronic liver failure.  At the time of 
his death service connection was in effect for bipolar 
disorder, evaluated as 70 percent disabling.

The veteran's service medical records show he was treated for 
psychiatric problems.  There was no clinical evidence 
diagnostic of chronic liver disease or evidence of alcohol 
abuse.

From 1975 to 1994 the veteran received extensive intermittent 
treatment at VA facilities for his psychiatric disorder and 
alcohol abuse.  The veteran was interviewed by VA Vocational 
and Rehabilitation Service in 1991.  The interviewer was not 
a physician.  The following was recorded: Alcohol dependence: 
History since age 15- 2 inpatient treatments, 2 DUI's.  
Licensees revoked. 

A VA hospital summary for an admission for detoxification in 
November 1993 shows that the physician indicated that the 
veteran's underlying problem appeared to be a mood 
disorder/depression with triggering of his binge drinking.

An August 1995 VA medical center discharge summary notes that 
the veteran was admitted after being found by his family in 
poor condition.  It was noted that that he had a past history 
of a suicide attempt in 1981 by overdose of lithium and in 
1986 by alcohol.  He apparently had been drinking alcohol and 
not eating nor taking his medication for the past month.  He 
was weak and confused with an unsteady gait and poor skin 
turgor.  His condition worsened over the next several days, 
and he developed respiratory distress on August 22, 1995 and 
died later that day.  An autopsy was not performed.  The 
diagnoses were hepatic failure, metabolic acidosis, alcohol 
dependence, anemia, and bipolar disorder.

Pursuant to the December 1998 Board remand, the veteran's 
claims folder was referred to a VA psychiatrist for review 
and for an opinion.  In March 1999 the VA doctor opined that 
the cause of the veteran's death was not related to service 
or a service-connected disability.  

The examiner based this opinion, in part, on the history that 
the veteran had two episodes of inpatient treatment for 
alcoholism at or about the age of 15.  The doctor concluded 
that the fact that the veteran had alcohol problems from a 
very early age, before entering the service, would contradict 
the contention of the family that his military service and 
bipolar disorder caused his excessive drinking.


Analysis

A service-connected disability is one due to disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110 (West 1991 & Supp. 2000), 38 C.F.R. § 3.303 (2000).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. 3.310 (2000).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 1991) ; 38 
C.F.R. § 3.312 (2000).

The appellant contends that the veteran's service-connected 
bipolar disorder led to his alcoholism and fatal liver 
disease.  She disputes that there was any evidence of 
alcoholism or behavior disorder prior to service.  

38 U. S.C.A. 1110 provides that "no compensation shall be 
paid if the disability is the result of the person's own 
willful misconduct or abuse of alcohol or drugs." 38 U.S.C.A. 
§ 1110; see also 38 C.F.R. 3.1(n), 3.301 (2000).  The Office 
of General Counsel of VA has determined that the preclusion 
of direct service connection applied to all VA benefits, but 
did not affect the award of benefits on the basis of 
secondary service connection for a substance abuse 
disability, with the exception of the payment of compensation 
to the veteran.  In other words, where a service-connected 
disability caused substance abuse, secondary service 
connection can be granted, but no payment of compensation 
benefits to the veteran is authorized.  Consequently, service 
connection and the payment of certain other benefits, 
including burial benefits, are not prohibited by the 
provisions of 38 U.S.C.A. 105; 38 C.F.R. 3.1(n), 3.301.  See 
VAOPGCPREC 2- 98 (February 10, 1998).

In July 1998, the United States Court of Appeals for Veterans 
Claims (Court) interpreted 38 U.S.C.A. 1110 as clearly 
prohibiting only the payment of compensation for a disability 
resulting from a veteran's own alcohol or drug abuse 
secondary to a service- connected disorder, thus permitting 
the underlying grant of service connection for such 
disability, albeit without compensation.  Barela v. West, 11 
Vet. App. 280, 283 (1998).

The evidence reflects that the veteran died of hepatic 
failure due at least in part to his alcohol abuse.  At the 
time of his death, he was service- connected for a bipolar 
disorder, rated 70 percent.  A VA doctor pointed out that 
when the veteran was admitted for alcohol detoxification in 
1993, his underlying problem appeared to be a mood 
disorder/depression which triggered his binge drinking.  The 
March 1999 VA doctor's rendered an opinion that the cause of 
the veteran's death was not related to service or a service 
connected disability.  He based this opinion, in part, on the 
history that was recorded during the 1991 vocational 
rehabiltation interview conducted by a non-physician.  The 
pertinent history included Alcohol dependence: History since 
age 15, chronic- 2 inpatient treatments, 2 DUI's.  Licenses 
revoked.  The VA examiner interpreted this history as showing 
that the veteran had two episodes of inpatient treatment for 
alcoholism at or about the age of 15, and that this history 
of alcohol problems from a very early age contradicted the 
contention that his military service and bipolar disorder 
caused the veteran's excessive drinking.  However, the Board 
finds that the wording of this history/assessment is 
ambiguous and is open tor other interpretations.  What is 
clear is that the extensive inservice and postservice 
treatment records contain no indication of a preservice 
history of alcohol abuse.  Additionally, the appellant, the 
veteran's sister, stated that his drinking started in 
service.  The Board also notes that the March 1999 opinion 
did not indicate whether the bipolar disorder aggravated the 
alcoholism per Allen v. Brown, 7 Vet.App. 493 (1995). 

The Board therefore concludes that the evidence is at least 
in equipoise as to whether there is a direct causal 
relationship between the veteran's service-connected bipolar 
disorder and his alcoholism.  Under such circumstances, the 
appellant is given the benefit of the doubt.  38 C.F.R. 
§ 3.102 (2000).  Accordingly service-connected for alcoholism 
is warranted.  The Board further finds that the liver 
disorder, which resulted in his untimely death, was causally 
related to the service-connected alcoholism.  Accordingly 
service connection for cause of the veteran's death for 
burial purposes is warranted.

In view of the favorable determination of the appeal, no 
consideration of the application of the newly enacted 
Veterans Claims Assistance Act of 2000 is required.  The 
Board further points out payment of burial benefits is still 
subject to 38 C.F.R. §§ 1600-1610 (2000).


ORDER

Entitlement to service connection for the cause of the 
veteran's death for purpose of burial benefits is granted.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

